DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 06 MARCH 2020.  Current pending claims are Claims 1-20 and are considered on the merits below.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 5, character 202; Figure 8, character 221.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 10, 11, 15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the manifold".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if "the manifold" is the same or different than "the manifold system" in Claim 4.  Clarification is requested.   
Claim 7 recites the limitation "the level".  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 11 recites the limitation "the fluid".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the processor".  There is insufficient antecedent basis for this limitation in the claim.  The first instance of  "a processor" is in Claim 14. 
Claim 15 recites the limitation "the data connection".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the power supply".  There is insufficient antecedent basis for this limitation in the claim.
In Claim 15, it is unclear to the Examiner what "them" is referring to.    
Claim 17 recites the limitation "the user".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the manifold".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if "the manifold" is the same or different than "the manifold system" in Claim 4.  Clarification is requested.   
Claim 19 recites the limitation "the manifold".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if "the manifold" is the same or different than "the manifold system" in Claim 4.  Clarification is requested.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HALL, US Publication No. 2018/0149666 A1.
Applicant’s invention is drawn towards a device, an analytical toilet. 
Regarding Claim 1, the HALL reference discloses an analytical toilet, abstract, toilet apparatus for detecting, comprising: a bowl adapted to receive excreta, Figure 1A, toilet bowl 130 to collect urine sample, [0055]; one or more conduits for transporting a sample from the bowl, Figure 2, distance from orifice 150 to edge of bowl 130, before portion labeled channel 250, [0060]; one or more fluid sources in fluid connection with the one or more conduits, [0046] water source for flushing; and one or more microfluidic chips, Figure 2, measurement cell 260, comprising: at least one fluid inlet, Figure 2, channel 250, distance from lower/outside edge of bowl to measurement cell 260; at least one fluid outlet, Figure 2, see channel exiting measurement cell 260, on lower side; and a sensor configured to detect at least one property of an excreta sample, Figure 3A, analyzer 270, [0063].
Additional Disclosures Included are: Claim 2: wherein the analytical toilet of Claim 1 further comprising: an electrical connection to the one or more microfluidic chips, [0061]; and a data connection to the one or more microfluidic chips, [0048].; Claim 3: wherein the analytical toilet of Claim 1 wherein at least one test chamber measures at least one of excreta content, excreta temperature, excreta density, and excreta color, [0004, 0005, 0061].; Claim 12: wherein the analytical toilet of Claim 1 wherein the microfluidic chip comprises one or more of an MOSFET, CCD, bioFET, an electrochemical cell, spectrometry, laser excitation, ultraviolet excitation, electrophoresis, amperometry, colorimetric analysis, and chromatography, [0049, 0062].; Claim 14: wherein the analytical toilet of Claim 1 further comprising a processor adapted to receive signals from at least one of the microfluidic chips, [0011, 0048].; Claim 15: wherein the analytical toilet of Claim 10 wherein the processor manages the data connection and the power supply for the microfluidic chips needing them, [0048].; Claim 16: wherein the analytical toilet of Claim 1 further comprising a data connection from the toilet that transmits data to a health care provider, [0011, 0074].; Claim 17: wherein the analytical toilet of Claim 1 further comprising a data connection from the toilet that transmits data to a data display for the user, [0048, 0050].; Claim 18: wherein the analytical toilet of Claim 1 wherein the manifold further comprises a relatively large channel for direct disposal of excreta in the bowl, Figure 2.; Claim 19: wherein the analytical toilet of Claim 1 wherein the manifold distributes water for cleaning at least a portion of the bowl, [0046].; and Claim 20: wherein the analytical toilet of Claim 1 wherein at least one analytical test device is in fluid communication with the bowl, Figure 2, [0060].
Claims 1, 4-6, 9-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM, US Publication No. 2009/0216099 A1.
Regarding Claim 1, the reference KIM reference discloses analytical toilet, Figure 8, [0101, 0102], comprising: a bowl adapted to receive excreta, Figure 7, [0098], toilet bowl 710; one or more conduits for transporting a sample from the bowl, Figure 6; one or more fluid sources in fluid connection with the one or more conduits, Figure 6, [0096], cartridge 726-728; and one or more microfluidic chips, Figure 5 and 6, ATR 744, comprising: at least one fluid inlet, Figure 6, pipe 721, [0095, 0096]; at least one fluid outlet, Figure 6, pipe 722, [0095, 0096]; and a sensor configured to detect at least one property of an excreta sample, Figure 5, detector 746, [0085].
Additional Disclosures Included are: Claim 4: wherein the analytical toilet of Claim 1 further comprising a manifold system having multiple flow paths and valves for providing fluids to the one or more microfluidic chips, Figure 6, [0094-0097].; Claim 5: wherein the analytical toilet of Claim 4 further comprising a gasket between the manifold and the one or more microfluidic chips, Figure 6, [0095], at valve 723 location, it is known in the art that there are gaskets or o-rings at junctions to create fluid-tight seal.; Claim 6: wherein the analytical toilet of Claim 1 further comprising one or more fluid supplies from outside sources or internal reservoirs, Figure 6 or 8, [0097], tank or cartridge 725-728, [0103], supplying part 712.; Claim 9: wherein the analytical toilet of Claim 6 wherein the fluid supplies comprise one or more of excreta, buffer solutions, chemical reagents, air, biomarkers, dilution solutions, calibration solutions, fragrances, sterilizers, flushing fluid, rinsing fluid, cleansing fluids, electrolyzed water, air, and water, [0097].; Claim 10: wherein the analytical toilet of Claim 6 wherein the fluid is ejected from the internal reservoir by applying electrical current to a piezoelectric crystal, [0006, 0009-0012, 0015, 0017, 0018], ATR technique involves a piezoelectric crystal.; Claim 11: wherein the analytical toilet of Claim 6 wherein the fluid is ejected from the internal reservoir by applying electrical current to a heating element, [0006, 0009-0012, 0015, 0017, 0018], known that ATR technique involves heated crystal plate options.;  and Claim 13: wherein the analytical toilet of Claim 1 further comprising at least one standardized interface with the one or more microfluidic chips, Figure 6, [0095].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KIM, US Publication No. 2009/0216099 A1 and further in view of PARK, US Publication No. 2010/0061889 A1.
Regarding Claim 7, the KIM reference discloses the claimed invention, but is silent in regards to at least one sensor for detecting the level of fluid in the one or more internal reservoirs.
The PARK reference discloses analytical toilet, abstract, Figure 7, comprising: a bowl for receiving excreta, Figure 7, [0042], chamber 70; one or more conduits for transporting a sample from the bowl, Figure 7, collector 71 to pipe 78, [0048]; one or more fluid sources in fluid connection with the one or more conduits, [0048], when flushing water is expelled;  and a sensor configured to detect at least one property of an excreta sample, Figure 1 and 7, sensor unit 11, [0024, 0025, 0046]; and further comprising at least one sensor for detecting a level of fluid in the one or more internal reservoirs, Figure 7, [0046], sensor 11 accurately detects numerical level information in urine collector.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the KIM reference with the at least one sensor for detecting a level of fluid in the one or more internal reservoirs as taught by PARK to ensure a proper amount of urine or sample is collected during analysis.  
Additional Disclosure Included is: Claim 8: wherein the  analytical toilet of Claim 7 wherein the at least one sensor comprises one or more of a weight sensor, pressure sensor, or proximity sensor, KIM [0066].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797